Per Curiam,.

The power of awarding a ¿aZes is incident to a court of justice, and essentiafto its proceédings. By -the first section of the act, every justice is invested with all the power usual in courts of record, for the purpose of hearing and trying causes; and the power of awarding a tales, in case of aMefault of the jurors summoned on t.he venire, is a power usual in courts of record. The justice was, therefore, right in ^’awarding a tales; and the judgment below .must be affirmed.
Judgment affirmed.